Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 16, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

  161126                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161126
                                                                    COA: 344130
                                                                    Jackson CC: 16-005361-FC
  ANTHONY JOSEPH GELIA,
           Defendant-Appellant.

  _________________________________________/

         By order of September 8, 2020, the application for leave to appeal the January 21,
  2020 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Manning (Docket No. 160034). On order of the Court, the case having been
  denied on December 28, 2020, 506 Mich 1033 (2020), the application is again considered
  and, it appearing to this Court that the case of People v Poole (Docket No. 161529) is
  pending on appeal before this Court and that the decision in that case may resolve an
  issue raised in the present application for leave to appeal, we ORDER that the application
  be held in ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 16, 2021
           t0713
                                                                               Clerk